UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 3, 2017 Date of Report (Date of earliest event reported) MJP INTERNATIONAL LTD. (Exact name of registrant as specified in its charter) Nevada 333-188152 33-1229553 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3651 Lindell Road, Suite D1141 Las Vegas, NV (Address of principal executive offices) (Postal Code) (208) 231-1606 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS Effective April 3, 2017, MJP International Ltd., a Nevada corporation (the “Company”),removed Christopher C. Hudson, as Chief Operating Officer.Mr. Liao Zu Guo, the Company’s CEO and CFO, has been appointed to take over Mr. Hudson’s duties as COO. ITEM 8.01 OTHER EVENTS Between December 2016 and February 2017, the Company made certain press releases which incorrectly had attributed quotes to Mr. Christopher Hudson.These were mistakes on the part of the Company’s Public Relations Department and those quotes were actually from the CEO, Mr. Liao Zu Guo. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MJP INTERNATIONAL LTD. DATE: April 3, 2017 By:/s/ Liao Zu Guo Name: Liao Zu Guo Title: Chief Executive Officer 2
